MEMORANDUM **
Shannon Littlebird appeals from his jury trial conviction and 212-month sentence for aggravated sexual abuse, in violation of 18 U.S.C. § 2241(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Littlebird’s counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record. Littlebird has filed a pro se supplemental brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.1
We GRANT counsel’s motion to withdraw and DENY all other pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. To the extent Littlebird seeks to raise a claim of ineffective assistance of counsel, we decline to reach this issue on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).